—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the cross motion of defendants to amend their answer to add two affirmative defenses. Although leave to amend pleadings “shall be freely given” absent prejudice or surprise (CPLR 3025 [b]; see, Fahey v County of Ontario, 44 NY2d 934, 935), such relief should not be granted where, as here, the proposed amendment manifestly lacks merit or is “ 1 “palpably insufficient on [its] face” ’ ” (Ricci v New Era Cap Co., 224 AD2d 963, 964; Washburn v Citibank [S.D.], 190 AD2d 1057; see, Hanover Ins. Co. v Finnerty, 225 AD2d 1054, 1055). (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Amend Pleadings.) Present—Denman, P. J., Hayes, Callahan and Fallon, JJ.